        Case 1:11-cv-00071-PGG Document 339 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES, et al. ex rel.
 OSWALD BILOTTA,

                   Plaintiffs and Relator,
                                                                  ORDER
                  -against-
                                                              11 Civ. 71 (PGG)
 NOVARTIS PHARMACEUTICALS
 CORPORATION,

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that a conference will take place in this action on July 2,

2020 at 10:30 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

Dated: New York, New York
       May 12, 2020
